


110 HR 7266 IH: Derivatives Market Reform Act of

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7266
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal securities laws to enhance oversight
		  over certain derivatives dealers and hedge funds, reduce the potential for such
		  entities to increase systemic risk in the financial markets, enhance investor
		  protections, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Derivatives Market Reform Act of
			 1999.
		2.DefinitionsSection 3(a) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)) is amended by adding at the end the following new
			 paragraphs:
			
				(65)The term
				derivative means any financial contract or other instrument that
				derives its value from the value or performance of any security or other
				financial instrument, or of any excluded commodity (as defined in section
				1a(13) of the Commodity Exchange Act), but does not include—
					(A)any security that
				is traded on a national securities exchange or on an automated interdealer
				quotation system sponsored by a securities association registered under section
				15A of this title;
					(B)any forward
				contract which has a maturity at the time of issuance not exceeding 270 days;
				or
					(C)any deposit held
				by a financial institution.
					(66)The term
				derivatives dealer means any person engaged in the business of
				buying, selling, or entering into derivatives for his own account, but does not
				include—
					(A)any person insofar
				as such person buys, sells, or enters into derivatives for his own account,
				either individually or in a fiduciary capacity, but not as part of a regular
				business; or
					(B)any financial
				institution.
					(67)The term
				material associated person means any associated person of a
				broker, dealer, government securities broker, government securities dealer,
				municipal securities dealer, or derivatives dealer (other than a natural
				person) whose business activities are reasonably likely to have a material
				impact on the financial or operational condition of any such broker, dealer,
				government securities broker, government securities dealer, municipal
				securities dealer, or derivatives dealer, including on its net capital, its
				liquidity, or its ability to conduct or finance its operations.
				(68)The term
				person associated with a derivatives dealer or associated
				person of a derivatives dealer means any partner, officer, director, or
				branch manager of such derivatives dealer (or any person occupying a similar
				status or performing similar functions), and any other employee of such
				derivatives dealer who is engaged in the management, direction, supervision, or
				performance of any activities relating to derivatives, and any person directly
				or indirectly controlling, controlled by, or under common control with such
				derivatives dealer.
				(69)The term
				designated examining authority means the national securities
				exchange or registered securities association of which a registered broker or
				dealer is a member, and if such broker or dealer is a member of more than 1
				such self-regulatory organization, the organization designated by the
				Commission as the principal examining authority for such broker or
				dealer.
				.
		IDERIVATIVES
			 DEALERS
			101.Derivatives
			 dealer registrationThe
			 Securities Exchange Act of 1934 is
			 amended by inserting after section 15E (15 U.S.C. 78o–7) the following new
			 section:
				
					15F.Derivatives
				dealers
						(a)Registration
				Required
							(1)Registration of
				derivatives dealers
								(A)Registration
				requirementIt shall be unlawful for any derivatives dealer
				(other than a registered broker or dealer, or a material associated person of a
				registered broker or dealer that has filed notice in accordance with
				subparagraph (B) of this paragraph) to make use of the mails or any means or
				instrumentality of interstate commerce to effect any transaction in, or to
				induce or attempt to induce the purchase or sale of, any derivative unless such
				derivatives dealer is registered in accordance with paragraph (2) of this
				subsection.
								(B)Material
				associated persons of brokers and dealers
									(i)Notice
				requirementIt shall be unlawful for any derivatives dealer that
				is a material associated person of a registered broker or dealer (other than a
				material associated person of a registered broker or dealer that is itself a
				registered broker or dealer, or a derivatives dealer that is registered in
				accordance with paragraph (2) of this subsection) to make use of the mails or
				any means or instrumentality of interstate commerce to effect any transaction
				in, or to induce or attempt to induce the purchase or sale of, any derivative
				unless such derivatives dealer has filed with the Commission written notice
				that it is a derivatives dealer. When such a derivatives dealer ceases to act
				as such it shall file with the Commission a written notice that it is no longer
				acting as a derivatives dealer.
									(ii)Form of
				noticeSuch notices shall be in such form and contain such
				information concerning a derivatives dealer and any persons associated with
				such derivatives dealer as the Commission shall, by rule, prescribe as
				necessary or appropriate in the public interest or for the protection of
				investors.
									(2)Registration
				procedure
								(A)Application for
				registrationA derivatives dealer subject to the registration
				requirement of paragraph (1)(A) of this subsection may be registered by filing
				with the Commission an application for registration in such form and containing
				such information and documents concerning such derivatives dealer and any of
				its associated persons as the Commission, by rule, may prescribe as necessary
				or appropriate in the public interest or for the protection of
				investors.
								(B)Initial
				actionWithin 45 days of the date of filing of such application
				(or within such longer period as to which the applicant consents), the
				Commission shall—
									(i)by
				order grant registration, or
									(ii)institute
				proceedings to determine whether registration should be denied.
									(C)Proceedings on
				applicationSuch proceedings shall include notice of the grounds
				for denial under consideration and opportunity for hearing and shall be
				concluded within 120 days of the date of the filing of the application for
				registration. At the conclusion of such proceedings, the Commission, by order,
				shall grant or deny such registration. The Commission may extend the time for
				the conclusion of such proceedings for up to 90 days if it finds good cause for
				such extension and publishes its reasons for so finding or for such longer
				period as to which the applicant consents.
								(D)Effective date of
				registrationThe order granting registration shall not be
				effective until such derivatives dealer has become a member of a securities
				association registered under section 15A of this title, unless the Commission
				has exempted such derivatives dealer, by rule or order, from such
				membership.
								(E)Grounds for
				decisionThe Commission shall grant the registration of a
				derivatives dealer if the Commission finds that the requirements of this
				section are satisfied. The Commission shall deny such registration if it does
				not make such a finding or if it finds that if the applicant were so
				registered, its registration would be subject to suspension or revocation under
				subsection (c) of this section.
								(3)Prohibited
				conductAny provision of this title (other than section 5 or
				paragraph (1) of this subsection) which prohibits any act, practice, or course
				of business if the mails or any means or instrumentality of interstate commerce
				is used in connection therewith shall also prohibit any such act, practice, or
				course of business by any derivatives dealer registered or having filed notice
				under paragraph (1) of this subsection or any person acting on behalf of such
				derivatives dealer, irrespective of any use of the mails or any means or
				instrumentality of interstate commerce in connection therewith.
							(4)ExemptionsThe
				Commission, by rule or order, upon the Commission’s own motion or upon
				application, may conditionally or unconditionally exempt any derivatives
				dealer, or class of derivatives dealers, from any provision of this section, or
				the rules thereunder, if the Commission finds that such exemption is consistent
				with the public interest, the protection of investors, and the purposes of this
				title.
							(b)Rules
							(1)AuthorityThe
				Commission shall propose and adopt rules to effect the purposes of this title
				with respect to transactions in derivatives effected by derivatives dealers
				registered or required to register under subsection (a)(1)(A) of this section
				as follows:
								(A)Financial
				responsibilitySuch rules shall provide safeguards with respect
				to the financial responsibility and related practices of such derivatives
				dealers including, but not limited to, capital adequacy standards and the
				carrying and use of customers’ deposits or credit balances.
								(B)ReportsSuch
				rules shall require every such derivatives dealer to make reports to and
				furnish copies of records to the Commission, and to file with the Commission,
				annually or more frequently, a balance sheet and income statement certified by
				an independent public accountant, prepared on a calendar or fiscal year basis,
				and such other financial statements (which shall, as the Commission specifies,
				be certified) and information concerning its financial condition as required by
				such rules.
								(C)RecordkeepingSuch
				rules shall require records to be made and kept by such derivatives dealers and
				shall specify the periods for which such records shall be preserved.
								(2)Authority to
				limit disclosure of informationNotwithstanding any other
				provision of law, the Commission shall not be compelled to disclose any
				information required to be kept or reported under rules adopted under paragraph
				(1) of this subsection. Nothing in this paragraph shall authorize the
				Commission to withhold information from Congress, or prevent the Commission
				from complying with a request for information from any other Federal department
				or agency requesting the information for purposes within the scope of its
				jurisdiction, or complying with an order of a court of the United States in an
				action brought by the United States or the Commission. For purposes of section
				552 of title 5, United States Code, this paragraph shall be considered a
				statute described in subsection (b)(3)(B) of such section 552.
							(3)Fraudulent acts
				and practicesWith respect to any derivatives dealer, the
				Commission may, by rule or regulation define, and prescribe means reasonably
				designed to prevent, such acts and practices as are fraudulent, deceptive, or
				manipulative.
							(4)Compliance with
				rules under this sectionNo derivatives dealer shall make use of
				the mails or any means or instrumentality of interstate commerce to effect any
				transaction in, or to induce or attempt to induce the purchase or sale of, any
				derivative in contravention of any rule under this section.
							(c)Enforcement by
				the Commission
							(1)Administrative
				powers to impose sanctionsWith respect to any derivatives dealer
				registered or required to register under subsection (a)(1)(A) of this
				section:
								(A)Derivatives
				dealersThe Commission, by order, shall censure, place
				limitations on the activities, functions, or operations of, suspend for a
				period not exceeding 12 months, or revoke the registration of such derivatives
				dealer, if it finds, on the record after notice and opportunity for hearing,
				that such censure, placing of limitations, suspension, or revocation is in the
				public interest and that such derivatives dealer, or any person associated with
				such derivatives dealer (whether prior or subsequent to becoming so
				associated), has committed or omitted any act or omission enumerated in
				subparagraph (A), (D), (E), or (G) of paragraph (4) of section 15(b) of this
				title, has been convicted of any offense specified in subparagraph (B) of such
				paragraph (4) within 10 years of the commencement of the proceedings under this
				paragraph, or is enjoined from any action, conduct, or practice specified in
				subparagraph (C) of such paragraph (4).
								(B)Suspension or
				withdrawal pending final determinationPending final
				determination whether registration of any derivatives dealer shall be revoked,
				the Commission, by order, may suspend such registration, if such suspension
				appears to the Commission, after notice and opportunity for hearing, to be
				necessary or appropriate in the public interest or for the protection of
				investors. Any registered derivatives dealer may, upon such terms and
				conditions as the Commission may deem necessary in the public interest or for
				the protection of investors, withdraw from registration by filing a written
				notice of withdrawal with the Commission. If the Commission finds that any
				registered derivatives dealer is no longer in existence or has ceased to do
				business as a derivatives dealer, the Commission, by order, shall cancel the
				registration of such derivatives dealer.
								(C)Associated
				personsThe Commission, by order, shall censure or place
				limitations on the activities or functions of any person associated, or seeking
				to become associated, with a derivatives dealer registered or required to
				register under subsection (a)(1)(A) of this section or suspend for a period not
				exceeding 12 months or bar any such person from being associated with such a
				derivatives dealer, if the Commission finds, on the record after notice and
				opportunity for hearing, that such censure, placing of limitations, suspension,
				or bar is in the public interest and that such person has committed or omitted
				any act or omission enumerated in subparagraph (A), (D), (E), or (G) of
				paragraph (4) of section 15(b) of this title, has been convicted of any offense
				specified in subparagraph (B) of such paragraph (4) within 10 years of the
				commencement of the proceedings under this paragraph, or is enjoined from any
				action, conduct, or practice specified in subparagraph (C) of such paragraph
				(4).
								(2)Persons suspended
				or barred from associationIt shall be unlawful for any person as
				to whom an order entered pursuant to paragraph (1) of this subsection
				suspending or barring him from being associated with a derivatives dealer is in
				effect willfully to become, or to be, associated with a derivatives dealer
				without the consent of the Commission, and it shall be unlawful for any
				derivatives dealer to permit such a person to become, or remain, a person
				associated with it without the consent of the Commission, if such derivatives
				dealer knew, or, in the exercise of reasonable care should have known, of such
				order.
							(d)Examination of
				RecordsAll records of a derivatives dealer registered or
				required to register under subsection (a)(1)(A) of this section, or that has
				filed notice or is required to file notice under subsection (a)(1)(B) of this
				section, are subject at any time, or from time to time, to such reasonable
				periodic, special, or other examinations by representatives of the Commission
				as the Commission deems necessary or appropriate in the public interest, for
				the protection of investors, or otherwise in furtherance of the purposes of
				this title.
						(e)Securities
				Association Membership
							(1)Membership
				requirementIt shall be unlawful for any derivatives dealer
				registered or required to register with the Commission under subsection
				(a)(1)(A) of this section to effect any transaction in, or induce or attempt to
				induce the purchase or sale of, any derivative, unless such derivatives dealer
				is a member of a securities association registered under section 15A of this
				title.
							(2)ExemptionThe
				Commission, by rule or order, as it deems consistent with the public interest
				and the protection of investors, may conditionally or unconditionally exempt
				from paragraph (1) of this subsection any derivatives dealer or class of
				derivatives dealers specified in such rule or order.
							(f)Exclusive
				jurisdiction
							(1)In
				generalThe Commission shall
				have exclusive jurisdiction with respect to accounts, agreements, transactions,
				and markets in derivatives (as such term is defined in section
				3(a)(65)).
							(2)Conflict of
				lawsIn the event of a conflict between any provision of, or
				regulation prescribed under the securities laws, and any provision of, or
				regulation prescribed under the Commodity Exchange Act or the Commodity Futures
				Modernization Act of 2000, the provision of, or regulation prescribed under the
				securities laws shall
				control.
							.
			IIBROKER–DEALER
			 OVERSIGHT REFORMS
			201.Derivatives on
			 securities
				(a)AmendmentSection 3(a)(10) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)(10)) is amended by inserting derivative, after
			 any put, call, straddle, option, the first place it
			 appears.
				(b)Use of exemptive
			 authorityNot later than 180
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall, pursuant to section 36 of the Securities Exchange Act of 1934
			 (15 U.S.C. 78mm) and the general exemptive authorities of the other securities
			 laws (as such term is defined in section 3(a) of such Act), prescribe such
			 exemptions from treating derivatives (as so defined) as securities (as so
			 defined) as are necessary or appropriate in the public interest and for the
			 protection of investors.
				202.National
			 securities exchangesSection 6
			 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78f) is amended by adding at the end the following
			 new subsection:
				
					(l)Authority
				To Adopt Rules Relating to Transactions in DerivativesA national
				securities exchange may adopt and implement rules applicable to members of such
				exchange, and material associated persons that have filed notice or are
				required to file notice under section 15F(a)(1)(B) of this title and that are
				associated with members for which the exchange is the designated examining
				authority, who engage in transactions in derivatives—
						(1)to enforce
				compliance with applicable provisions of this title and the rules and
				regulations thereunder;
						(2)to provide that
				any such person shall be appropriately disciplined for violations of applicable
				provisions of this title and the rules and regulations thereunder;
						(3)to provide for
				reasonable inspection and examination of the books and records of any such
				person;
						(4)to prevent
				fraudulent and manipulative acts and practices;
						(5)to promote just
				and equitable principles of trade; and
						(6)to require the
				establishment of, and adherence to, appropriate internal controls
				structures.
						.
			203.Financial
			 responsibilitySection
			 15(c)(3)(A) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o(c)(3)(A)) is amended—
				(1)by striking
			 and at the end of clause (A); and
				(2)by inserting after
			 requirements for all brokers and dealers the following: ,
			 and (C) require the maintenance of sufficient capital levels taking into
			 account the financial activities conducted by, the customary sources of capital
			 and funding of, and the credit risk and aggregate leverage of, any derivatives
			 dealer that is a material associated person of the broker or dealer and that
			 has filed notice or is required to file notice under section 15F(a)(1)(B) of
			 this title.
				204.Registered
			 securities associationSection
			 15A of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o–3) is hereby amended by adding at the end the
			 following new subsection:
				
					(n)Authority To
				Adopt Rules Relating to Transactions in DerivativesA registered
				securities association may adopt and implement rules applicable to members of
				such association, and material associated persons that have filed notice or are
				required to file notice under section 15F(a)(1)(B) of this title and that are
				associated with members for which the association is the designated examining
				authority, who engage in transactions in derivatives—
						(1)to enforce
				compliance with applicable provisions of this title and the rules and
				regulations thereunder;
						(2)to provide that
				any such person shall be appropriately disciplined, in accordance with
				subsections (b)(7), (b)(8), and (h) of this section, for violations of
				applicable provisions of this title and the rules and regulations
				thereunder;
						(3)to provide for
				reasonable inspection and examination of the books and records of any such
				person;
						(4)to prevent
				fraudulent and manipulative acts and practices;
						(5)to promote just
				and equitable principles of trade; and
						(6)to require the
				establishment of, and adherence to, appropriate internal controls
				structures.
						.
			205.Risk assessment
			 for government securities brokers and dealersSection 15C(b)(2) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78o–5(b)(2)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 Such records shall describe, in the aggregate, in the second
			 sentence and inserting Such records may be required to describe;
			 and
					(B)by striking
			 summary in the third sentence;
					(2)by redesignating
			 subparagraphs (C) through (F) as subparagraphs (G) through (J),
			 respectively;
				(3)by
			 inserting after subparagraph (B) the following new subparagraphs:
					
						(C)Reporting by
				holding companies and other material associated personsEvery
				person, other than a natural person, who is associated with a government
				securities broker or government securities dealer for which the Commission is
				the appropriate regulatory agency, and whose business activities are reasonably
				likely to have a material impact on the financial or operational condition of
				such registered person, including its net capital, its liquidity, or its
				ability to conduct or finance its operations, shall make such reports
				concerning the associated person’s policies, procedures, or systems for
				monitoring and controlling the financial and operational risks to the
				registered person and its associated persons as the Secretary, by rule,
				prescribes. Such reports may be required to describe, without limitation, each
				of the associated person’s financial and securities activities, and customary
				sources of capital and funding. The Secretary, by rule, may require such
				reports to be filed with the Commission no more frequently than
				quarterly.
						(D)Recordkeeping by
				holding companies and other material associated personsAll
				persons subject to the reporting requirements under subparagraph (C) of this
				subsection shall keep and maintain such records as are necessary to permit the
				Commission to verify the information contained in reports filed with the
				Commission pursuant to subparagraph (C).
						(E)Examination of
				holding companies and other material associated personsAll
				records of persons subject to the reporting requirements contained in
				subparagraph (C) of this subsection are subject at any time, or from time to
				time, to such reasonable periodic, special, or other examinations by
				representatives of the Commission as the Commission deems necessary or
				appropriate to verify the information contained in reports filed with the
				Commission pursuant to subparagraph (C).
						(F)Use of
				alternative reports by registered persons and their holding companies and other
				material associated persons(i)The Secretary, insofar
				as the Secretary determines is consistent with the purposes of this title,
				shall permit persons subject to the reporting requirements of subparagraphs (A)
				and (C) of this paragraph, to use reports otherwise created and maintained to
				meet the reporting requirements of those subparagraphs.
							(ii)The appropriate regulatory agency,
				insofar as such agency determines is consistent with the purposes of this
				title, shall permit persons, subject to the reporting requirements of
				subparagraph (B) of this paragraph, to use reports otherwise created and
				maintained to meet the reporting requirement of that
				subparagraph.
							;
				and
				(4)in subparagraphs
			 (G) and (I) (as redesignated by paragraph (2)), by striking subparagraph
			 (A) each place it appears and inserting subparagraphs (A) and
			 (C).
				206.Risk assessment
			 for brokers and dealersSection 17(h) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78q(h)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 Such records shall describe, in the aggregate, in the second
			 sentence and inserting Such records may be required to describe;
			 and
					(B)by striking
			 summary in the third sentence;
					(2)by redesignating
			 paragraphs (3) through (5) as paragraphs (7) through (9), respectively;
				(3)by inserting after
			 paragraph (2) the following new paragraphs:
					
						(3)Reporting by
				holding companies and other material associated personsEvery
				person, other than a natural person, who is associated with (A) a registered
				broker or dealer, or (B) a registered municipal securities dealer for which the
				Commission is the appropriate regulatory agency, and whose business activities
				are reasonably likely to have a material impact on the financial or operational
				condition of such registered person, including its net capital, its liquidity,
				or its ability to conduct or finance its operations, shall make such reports
				concerning the associated person’s policies, procedures, or systems for
				monitoring and controlling the financial and operation risks to the registered
				person and its associated persons as the Commission, by rule, prescribes. Such
				reports may be required to describe, without limitation, each of the associated
				person’s financial and securities activities, and customary sources of capital
				and funding. The Commission, by rule, may require such reports to be filed with
				the Commission no more frequently than quarterly.
						(4)Recordkeeping by
				holding companies and other material associated personsAll
				persons subject to the reporting requirements under paragraph (3) of this
				subsection shall keep and maintain such records as are necessary to permit the
				Commission to verify the information contained in reports filed with the
				Commission pursuant to paragraph (3).
						(5)Examination of
				holding companies and other material associated personsAll
				records of persons subject to the reporting requirements contained in paragraph
				(3) of this subsection are subject at any time, or from time to time, to such
				reasonable periodic, special, or other examinations by representatives of the
				Commission as the Commission deems necessary or appropriate to verify the
				information contained in reports filed with the Commission pursuant to
				paragraph (3).
						(6)Use of
				alternative reports by registered persons and their holding companies and other
				material associated personsThe Commission, insofar as it
				determines is consistent with the purposes of this title, shall permit persons
				subject to the reporting requirements of paragraphs (1), (2), and (3) of this
				subsection, to use reports otherwise created and maintained to meet the
				reporting requirements of those
				paragraphs.
						;
				and
				(4)in paragraphs (7)
			 and (9) (as redesignated by paragraph (2)), by striking paragraph
			 (1) each place it appears and inserting paragraphs (1) and
			 (3).
				207.Large trader
			 reporting: rulemaking deadlineWithin one year after the date of enactment
			 of this Act, the Securities and Exchange Commission shall take all actions
			 necessary to establish regulations pursuant to section 13(h) of the
			 Securities Exchange Act of 1934 (15
			 U.S.C. 78m(h)).
			208.Rules,
			 regulations, and orders; annual reportsSection 8(a) of the Market Reform Act of
			 1990 is amended by striking May 31, 1991, and annually thereafter until
			 May 31, 1995, and inserting May 31, 2009, and annually
			 thereafter.
			209.Conforming
			 amendments
				(a)Definition of
			 broker or dealerSection
			 3(a)(48) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78c(a)(48)) is amended to read as follows:
					
						(48)The term
				registered broker or dealer means a broker or dealer registered or
				required to register pursuant to section 15 or 15B of this title, except
				that—
							(A)in paragraph
				(3)(A) of this subsection and in section 6, the term means such a broker or
				dealer or a government securities broker or government securities dealer
				registered or required to register pursuant to section 15C(a)(1)(A) of this
				title; and
							(B)in paragraph
				(3)(B) of this subsection and in section 15A, the term means such a broker or
				dealer, a government securities broker or government securities dealer
				registered or required to register pursuant to section 15C(a)(1)(A) of this
				title, or a derivatives dealer registered or required to register pursuant to
				section 15F(a)(1)(A) of this
				title.
							.
				(b)Repeal of GLBA
			 changes
					(1)Definition of
			 brokerSection 3(a)(4)(B) of
			 such Act is amended by striking clause (ix).
					(2)Definition of
			 dealerSection 3(a)(5)(C) of such Act is amended by striking
			 clause (iv),
					(3)Repeal of new
			 hybrid product authoritySection 15 of such Act (78 U.S.C.
			 78o) is amended by striking subsection (i) as added by section
			 205 of the Gramm-Leach-Bliley Act (113 Stat. 1391).
					(4)Identified
			 banking product definitionSection 206 of the Gramm-Leach-Bliley
			 Act (15 U.S.C. 78c) is amended—
						(A)in subsection
			 (a)—
							(i)by
			 inserting ; or after the semicolon at the end of paragraph
			 (5);
							(ii)by
			 striking ; or at the end of paragraph (5) and inserting a
			 period; and
							(iii)by
			 striking paragraph (6);
							(B)by striking
			 subsection (b); and
						(C)by redesignating
			 subsections (c) and (d) as subsections (b) and (c), respectively.
						IIIHEDGE FUND
			 REPORTING
			301.Public
			 reporting by unregistered hedge fundsSection 30 of the
			 Investment Company Act of 1940 (15
			 U.S.C. 80a–29) is amended by adding at the end the following new
			 subsection:
				
					(k)Reports of
				Unregistered Hedge Funds
						(1)Filing of
				reportsNo later than 15 days after the end of each calendar or
				fiscal quarter, every unregistered hedge fund shall submit to the Commission a
				report prepared in accordance with United States generally accepted accounting
				principles that includes the following information for each pooled investment
				vehicle that is part of the unregistered hedge fund:
							(A)A statement of
				financial condition as of the end of the quarter.
							(B)A statement of
				income (loss) for the quarter ended.
							(C)A statement of
				cash flows.
							(D)A statement of
				changes in equity.
							(E)A description of
				the models and methodologies that the pooled investment vehicle uses to
				calculate, assess, and evaluate market risk.
							(F)Such other
				information and within such time period as the Commission, in consultation with
				the Secretary of the Treasury, the Chairman of the Federal Reserve Board, the
				Commodity Futures Trading Commission, and other appropriate regulatory
				agencies, may require by rule or regulation, as may be necessary or appropriate
				in the public interest or for the protection of investors, including
				information about sudden changes in net asset value of a pooled investment
				vehicle within the quarter, the leverage ratio of the pooled investment
				vehicle, and the total notional amount of the pooled investment vehicle’s
				exchange-traded and over-the-counter derivatives positions.
							(2)RulemakingThe
				Commission shall have the authority to promulgate rules and regulations, as may
				be necessary or appropriate in the public interest or for the protection of
				investors, that prescribe the form of the reports required by paragraph (1) and
				define the terms used in this subsection.
						(3)Availability of
				reportsUpon receipt of reports under paragraph (1), the
				Commission shall—
							(A)immediately
				transmit complete copies of the reports to the Secretary of the Treasury, the
				Chairman of the Federal Reserve Board, the Commodity Futures Trading
				Commission, and other appropriate regulatory agencies; and
							(B)subject to
				paragraph (4), make the reports widely available to the public.
							(4)Confidentiality
				of proprietary informationProprietary information contained in
				reports shall be treated as follows:
							(A)If, in preparing a
				complete and accurate report under paragraph (1), an unregistered hedge fund
				includes in the report proprietary information concerning investment strategies
				or positions, such proprietary information may, consistent with the regulations
				prescribed by the Commission, be segregated in a confidential section of the
				report that shall not be available to the public under paragraph (3)(B).
							(B)Nothing in this
				subsection shall authorize the Commission to withhold information from
				Congress, or prevent the Commission from complying with a request for
				information from any other Federal department or agency requesting the
				information for purposes within the scope of its jurisdiction, or complying
				with an order of a court of the United States in an action brought by the
				United States or the Board.
							(5)DefinitionsFor
				purposes of this subsection:
							(A)Unregistered
				hedge fundThe term unregistered hedge fund—
								(i)means any pooled
				investment vehicle, or group or family of pooled investment vehicles,
				that—
									(I)has total assets
				under management of $1,000,000,000 or more; and
									(II)is excepted from
				the definition of investment company by section 3(c)(1) or 3(c)(7), or is a
				foreign company that would be required to obtain an order of the Securities and
				Exchange Commission under section 7(d) if it made a public offering of its
				securities by use of the mails and means or instrumentalities of interstate
				commerce; but
									(ii)does not include
				a commodity pool operator or futures commission merchant (as such terms are
				defined under section 1a of the Commodity
				Exchange Act (7 U.S.C. 1a)).
								(B)Appropriate
				regulatory agenciesThe term appropriate regulatory
				agencies means each of the agencies that is an appropriate regulatory
				agency under section 3(a)(34) of the Securities
				Exchange Act of
				1934.
							.
			
